                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

                                  *
NATHANIEL C.,                     *
                                  *
          v.                      *                        Civil Case No. ELH-18-179
                                  *
COMMISSIONER, SOCIAL SECURITY     *
                                  *
                              *********

                                      MEMORANDUM

       This Memorandum addresses Plaintiff Nathaniel C.’s Motion for Reconsideration. ECF

21; see ECF 22 (order construing plaintiff’s filing of ECF 21 as a motion for reconsideration). A

hearing is not necessary. See Local Rule 105.6. For the reasons that follow, I shall deny the

Motion for Reconsideration.

                                 I.      Procedural Background


       On September 24, 2018, Judge Gallagher entered her Report and Recommendations (ECF

19), recommending that the Court deny plaintiff’s motion for summary judgment (ECF 16), grant

the Social Security Administration’s motion for summary judgment (ECF 17), and close the case.

The Report and Recommendations advised that any objections were due within 14 days of the

report. See ECF 19. No written objection was filed within 14 days of the report. See Docket.

       By Order of October 16, 2018, I adopted the Report and Recommendations. ECF 20. That

same day, the Clerk closed the case. On October 23, 2018. the Clerk docketed Plaintiff’s written

objections to the Report and Recommendations, dated October 19, 2018. ECF 21. Thereafter, on

October 23, 2018, I entered an Order, explaining that plaintiff’s filing would be considered a

Motion for Reconsideration.      The Social Security Administration (“SSA”) responded on

November 5, 2018. ECF 23. On January 31, 2019, the SSA docketed returned mail, indicating
that plaintiff had not received the response. ECF 24. Accordingly, I entered an Order directing

plaintiff to verify his current mailing address (ECF 25), to which plaintiff responded. ECF 26. By

Order of February 13, 2019, I afforded plaintiff twenty-one days to file a reply to the SSA’s

response. ECF 27. On March 7, 2019, plaintiff filed his reply. ECF 28.

                                       II.     Standard of Review

        The Federal Rules of Civil Procedure do not contain an express provision for a “motion for

reconsideration” of a final judgment. Katyle v. Penn Nat’l Gaming, Inc., 637 F.3d 462, 470 n.4

(4th Cir. 2011), cert. denied, 565 U.S. 825 (2011). But, to avoid elevating form over substance, a

motion to reconsider may be construed as a motion to alter or amend judgment under Fed. R. Civ.

P. 59(e), or a motion for relief from judgment under Fed. R. Civ. P. 60(b). MLC Auto., LLC v.

Town of S. Pines, 532 F.3d 269, 278-80 (4th Cir. 2008).

        Fed. R. Civ. P. 59(e) is captioned “Motion to Alter or Amend a Judgment.” It states: “A

motion to alter or amend a judgment must be filed no later than 28 days after the entry of the

judgment.” A district court may amend a judgment under Rule 59(e), inter alia, to “prevent

manifest injustice.” Hutchinson v. Staton, 994 F.2d 1076, 1081 (4th Cir. 2002).

        A motion filed outside the 28-day window set forth in Rule 59(e) is considered under Rule

60, captioned “Relief from a Judgment or Order.” See In re Burnley, 988 F.2d 1, 2-4 (4th Cir.

1992) (construing untimely Rule 59(e) motion as a Rule 60(b) motion). Fed. R. Civ. P. 60(b) sets

forth a variety of grounds for relief from a final judgment or order. It permits a party to file a

motion to “relieve [the] party . . . from a final judgment” for “any . . . reason that justifies relief,”

Fed. R. Civ. P. 60(b)(6), as well as other enumerated reasons. See Liljeberg v. Heath Serv.

Acquisition Corp., 486 U.S. 847, 863 (1988) (noting that 28 U.S.C. § 455 “does not, on its own,




                                                   2
authorize the reopening of closed litigation” but that Rule 60(b) “provides a procedure whereby,

in appropriate cases, a party may be relieved of a final judgment.”).

       The timing of the filing of the motion is the key factor in ascertaining which rule applies.

The Fourth Circuit has said that “a motion filed under both Rule 59(e) and Rule 60(b) should be

analyzed only under Rule 59(e) if it was filed no later than [28] days after entry of the adverse

judgment and seeks to correct that judgment.” Robinson v. Wix Filtration Corp. LLC, 599 F.3d

403, 412 (4th Cir. 2010) (citing Small v. Hunt, 98 F.3d 789, 797 (4th Cir. 1996)); see In re Burnley,

988 F.2d at 2-3; Lewis v. McCabe, Weisberg & Conway, LLC, No. DKC 13-1561, 2015 U.S. Dist.

LEXIS 42988, 2015 WL 1522840, at *1 (D. Md. Apr. 1, 2015). Plaintiff’s Motion to Reconsider

was filed on October 23, 2018 (ECF 21), within twenty-eight days of the filing of the Order on

October 16, 2018 (ECF 20). Therefore, Rule 59(e) applies here.

       Although the plain language of Rule 59(e) does not provide a particular standard by which

a district court should evaluate a motion to alter or amend judgment, the Fourth Circuit has

clarified: “Our case law makes clear [ ] that Rule 59(e) motions can be successful in only three

situations: (1) to accommodate an intervening change in controlling law; (2) to account for new

evidence not available at trial; or (3) to correct a clear error of law or prevent manifest injustice.”

Zinkand v. Brown, 478 F.3d 634, 637 (4th Cir. 2007) (internal quotations omitted); see Ingle ex

rel. Estate of Ingle v. Yelton, 439 F.3d 191, 197 (4th Cir. 2006); U.S. ex rel. Becker v. Westinghouse

Savannah River Co., 305 F.3d 284, 290 (4th Cir. 2002), cert. denied, 538 U.S. 1012 (2003);

E.E.O.C. v. Lockheed Martin Corp., Aero & Naval Sys., 116 F.3d 110, 112 (4th Cir. 1997).

       One purpose of Rule 59(e) is to “permit[] a district court to correct its own errors, ‘sparing

the parties and the appellate courts the burden of unnecessary appellate proceedings.’” Pac. Ins.

Co. v. Am. Nat. Fire Ins. Co., 148 F.3d 396, 403 (4th Cir. 1998) (quoting Russell v. Delco Remy



                                                  3
Div. of Gen. Motors Corp., 51 F.3d 746, 749 (7th Cir. 1995)), cert. denied, 525 U.S. 1104 (1999).

But, the Fourth Circuit has cautioned that a party may not use a Rule 59(e) motion to “raise

arguments which could have been raised prior to the issuance of the judgment,” or to “argue a case

under a novel legal theory that the party had the ability to address in the first instance.” Id.; see

also Nat’l Ecol. Found. v. Alexander, 496 F.3d 466, 477 (6th Cir. 2007) (“Rule 59(e) motions are

‘aimed at reconsideration, not initial consideration.’”) (citation omitted). Moreover, “[a] motion

under Rule 59(e) is not authorized ‘to enable a party to complete presenting his case after the court

has ruled against him.’” Matter of Reese, 91 F.3d 37, 39 (7th Cir. 1996) (quoting Frietsch v. Refco,

Inc., 56 F.3d 825, 828 (7th Cir. 1995)); see 11 Charles Alan Wright & Arthur R. Miller, Federal

Practice and Procedure § 2810.1 at 171 (3d ed. 2012) (“Wright & Miller”) (“In practice, because

of the narrow purposes for which they are intended, Rule 59(e) motions typically are denied.”).

       Notably, “[m]ere disagreement [with a court's ruling] does not support a Rule 59(e)

motion.” Hutchinson, 994 F.2d at 1082; see United States ex rel. Becker, 305 F.3d at 290. Indeed,

“‘reconsideration of a judgment after its entry is an extraordinary remedy which should be used

sparingly.’” Pac. Ins. Co., 148 F.3d at 403 (citation omitted); see also 11 Wright & Miller § 2810.1

at 156-57 (noting the same).

                                          III.    Discussion

       I have reviewed plaintiff’s filings and have determined that he essentially expresses

disagreement with the court’s ruling, as set forth by Judge Gallagher in her Report and

Recommendations, and as adopted by the Court by Order of October 16, 2018. Having conducted

further review of those portions of the Report and Recommendation to which plaintiff objects, I

find that the objections lack merit. Accordingly, I shall deny Plaintiff’s Motion to Reconsider.




                                                 4
      An Order follows, consistent with this Memorandum.



Dated: May 9, 2019                                            /s/
                                               Ellen L. Hollander
                                               United States District Judge




                                           5
